COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 MARY ELISA WISE,                                                 No. 08-16-00201-CR
                                                  §
                         Appellant,                                    Appeal from
                                                  §
 v.                                                                264th District Court
                                                  §
 THE STATE OF TEXAS,                                              of Bell County, Texas
                                                  §
                         Appellee.                                     (TC # 67134)
                                                  §


                                  MEMORANDUM OPINION

       Mary Elisa Wise appeals from a judgment adjudicating her guilty of sexual assault.

Appellant entered a plea of true to the State’s motion to adjudicate guilt, and the trial court found

the allegations true, granted the State’s motion, and adjudicated Appellant guilty of sexual

assault. The trial court assessed Appellant’s punishment at imprisonment for a term of eight

years. In its certification of the right to appeal, the trial court certified that Appellant had waived

her right to appeal.     See TEX.R.APP.P. 25.2(a)(2).       The record supports the trial court’s

certification that Appellant waived her right to appeal. Accordingly, we dismiss the appeal. See

TEX.R.APP.P. 25.2(d).
January 4, 2017
                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating

(Do Not Publish)




                                            -2-